Citation Nr: 0508367	
Decision Date: 03/21/05    Archive Date: 03/30/05

DOCKET NO.  03-15 018A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for malaria.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel




INTRODUCTION

The appellant had active service from June 1944 to February 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  In that determination, the RO inter alia denied 
to reopen a previously denied claim of entitlement to service 
connection for malaria.  The appellant disagreed and this 
appeal ensued.  In a September 2004 decision, the Board 
reopened the claim and remanded the case for adjudication of 
the claim on the merits.  

This case has been advanced on the docket.  See 38 C.F.R. 
§ 20.900(c) (2004).  


FINDING OF FACT

The appellant does not have chronic malaria, and did not have 
malaria during service or malaria manifested to a degree of 
10 percent within one year of service.  


CONCLUSION OF LAW

Malaria was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2004).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Analysis

The claimant seeks to establish service connection for 
malaria.  Service connection means that the facts, shown by 
evidence, establish that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service or, if pre-existing such service, 
was aggravated during service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303(a) (2004).  With chronic 
disease shown as such in service or within the presumptive 
period so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date are service connected, unless clearly attributable 
to intercurrent causes.  38 C.F.R. § 3.303(b) (2004).  

Generally, there must be medical evidence of a current 
disability, medical or lay evidence of in-service incurrence 
or aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  Either the evidence 
must show affirmatively that such a disease or injury was 
incurred in or aggravated by service, or statutory 
presumptions may be applied.  A veteran who has 90 days or 
more of wartime service may be entitled to presumptive 
service connection of a tropical disease, including malaria, 
that becomes manifest to a degree of 10 percent or more 
within one year from service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1112, 1113, 1137 (West 2002); 38 C.F.R. § 3.307(a)(4) 
(2004).  

The appellant argues he had malaria aboard ship in 1945 in 
the Pacific Theater.  In support of his claim, the record 
includes two statements from private physicians.  In a June 
1946 statement, a private physician indicated the appellant 
had chronic malarial fever.  Another private physician 
provided a May 2003 statement, in which he "attest[ed] to 
documentation . . . of a previous diagnosis of malaria" 
"contracted during [World War II].  This was apparently 
contracted while he was in service in the South Pacific, and 
was treated with Atabine, which was given aboard ship and 
upon return."  The physician opined that, as the appellant 
was a native of West Tennessee where malaria was not 
prevalent, "it seems more likely he contracted this, 
according to history, in the South Pacific."  

Unfortunately, the record does not include evidence 
supporting the underlying assumptions of these opinions.  The 
service medical records show that the appellant entered 
service in June 1944.  His induction examination revealed no 
indication of malaria.  Clinical records in June 1945 
indicated a diagnosis of mumps and showed no treatment 
thereafter.  Clinical records in December 1945 indicated the 
appellant was hospitalized for catarrhal fever.  These 
clinical records did not indicate he was hospitalized for, 
treated for, or diagnosed with malaria.  The separation 
examination in February 1946 was silent as to any diagnosis 
or history of malaria.  A record of VA hospital admission in 
July and August 1946 reported that a diagnosis of malaria was 
not established.  VA twice attempted to obtain treatment 
records associated with this hospitalization, though the VA 
medical facility involved reported it was unable to retrieve 
these records.  Subsequent VA clinical records, from October 
1996 to August 2003, were silent as to any diagnosis of or 
treatment for malaria.  

In short, the preponderance of the evidence of record does 
not indicate the appellant was treated for or diagnosed with 
malaria.  Despite his allegations, the service medical 
records do not reveal he was treated for malaria.  He 
separated from service without any complaints or findings of 
malaria during his service.  The private physician's 
conclusion in a June 1946 statement, that the appellant had 
chronic malarial fever, does not correspond to the absence of 
malarial findings in the service medical records or to the 
specific diagnosis in the VA hospital admission report for 
July and August 1996 that the appellant did not have malaria.  
These service medical records and VA hospital records are 
more probative on this question, for they represent a record 
of the appellant's actual treatment, whereas the private 
physician's statement was prepared after service and 
apparently without access to the service medical records.  
The opinion was thus premised on the appellant's verbal 
history of malaria in service, a history that is for the 
reasons just noted not supported by the evidence.  See 
LeShore v. Brown, 8 Vet. App. 406, 410 (1995) (recitation by 
a medical professional of a claimant's history is of limited 
probative weight).  The May 2003 statement by another private 
physician discussing malaria most likely due to service in 
the South Pacific was also informed by the appellant's 
allegation of malaria and is not supported by the service 
medical records.  This opinion is also inconsistent with the 
absence of any reference to malaria in the VA clinical 
records from October 1996 to August 2003.  

In light of the evidence of record and based on this 
analysis, it is the determination of the Board that the 
preponderance of the evidence is against the claim of 
entitlement to service connection for malaria.  

II.  VCAA

The VCAA redefined VA's duty to assist and enhanced its duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156, 3.159, and 3.326 (2004) (regulations 
implementing the VCAA).  VA must provide the appellant notice 
of the information and evidence necessary to substantiate the 
claim before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112 (2004) 
(granting motion for reconsideration of and vacating 
Pelegrini v. Principi (Pelegrini I), 17 Vet. App. 412 
(2004)).  

VA must provide the claimant and the claimant's 
representative, if any, notice of required information and 
evidence not previously provided that is necessary to 
substantiate the claims.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004).  The VCAA notice must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s )."  
Pelegrini II, 18 Vet. App. 112 (2004); see also Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

By an October 2001 letter, issued prior to the RO's initial 
rating action in this case, the RO told the veteran of the 
information and evidence needed regarding service connection 
for malaria.  After the veteran disagreed with the initial RO 
decision, the RO sent the appellant a January 2003 letter 
discussing the appellate process and issued an April 2003 
statement of the case listing the evidence considered, the 
applicable law and rating criteria, and the reasons for the 
decision.  By a December 2003 letter, the RO asked the 
appellant to provide authorization for VA to request records 
identified by a private physician's May 2003 statement.  The 
appellant responded in a May 2004 statement that he had no 
additional evidence to submit; he did not respond to the RO's 
December 2003 request.  By a May 2004 supplemental statement 
of the case, the RO informed the appellant of the evidence 
considered, the applicable law and rating criteria, and the 
reasons for the decision.  In a September 2004 letter, the RO 
told the appellant of the information or evidence VA would 
obtain, the information or evidence the appellant should 
provide, and the types of evidence necessary to substantiate 
his claim.  He responded later that month that he had no 
further evidence to submit.  By a December 2004 supplemental 
statement of the case, the RO informed the appellant of the 
evidence considered, the applicable law and rating criteria, 
and the reasons for the decision.  

In sum, VA has informed the appellant of the information and 
evidence necessary to substantiate the claim.  The RO 
notified him of the need for information or evidence 
concerning the claim.  In response, he identified sources of 
treatment, and records from these sources are associated with 
the claims file.  The appellant has been informed of the 
information and evidence not of record that is necessary to 
substantiate the claim, of the information and evidence he 
was expected to provide, of the information and evidence that 
VA would seek to obtain, and of the need to provide any 
information and evidence in his possession pertinent to the 
claim.  There is no indication that additional notification 
of the types of evidence needed to substantiate the claim, or 
of VA' s or the appellant's responsibilities with respect to 
the evidence, is required.  

Even if the initial notice in this case did not comply with 
Pelegrini II, any notice defect in this case was harmless 
error.  The content of the aggregated notices, including the 
notice letters subsequently issued, fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) (West 2002) and 
38 C.F.R. § 3.159(b) (2004).  After VA provided this notice, 
the veteran or his attorney communicated on multiple 
occasions with VA, without informing it of pertinent 
evidence.  He has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notices.  Therefore, not withstanding 
Pelegrini II, to decide the appeal would not be prejudicial 
error to the appellant.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claims 
for the benefits sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claims.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2004).  Such assistance includes making 
every reasonable effort to obtain relevant records (including 
private and service medical records and those possessed by VA 
and other Federal agencies) that the claimant adequately 
identifies to the Secretary and authorizes the Secretary to 
obtain.  38 U.S.C.A. § 5103A(b) and (c) (West 2002); 
38 C.F.R. § 3.159(c)(1-3) (2004).  Assistance shall also 
include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2004).  The 
evidence of record includes the service medical and personnel 
records, VA and private treatment records, and documents 
received on multiple occasions from the veteran and his 
representative.  The RO made reasonable efforts to obtain 
relevant records adequately identified by the veteran; in 
fact, it appears that all evidence identified by the veteran 
relative to this claim has been obtained and associated with 
the claims folder.  A VA examination in this case is not 
necessary, for the evidence of record does not establish the 
appellant had malaria in service.  

There is no reasonable possibility further assistance might 
substantiate the claim.  See 38 U.S.C.A. § 5103A(2) (West 
2002); 38 C.F.R. § 3.159(d) (2004).  On appellate review, 
there are no areas in which further development is needed.  





	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for malaria is denied.  



	                        
____________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


